Fourth Court of Appeals
                                San Antonio, Texas
                                       March 8, 2021

                                   No. 04-21-00059-CV

                           D’SPAIN CONSTRUCTION L.L.C.,
                                     Appellant

                                             v.

  George Samuel LUDOLF, individually, and Owner/Manager of GSL Ranch LLC a/k/a GSL
 Ranch; GSL RANCH LLC a/k/a GSL Ranch, Bruce Lawhon, Executor of the Estate of George
                                      W. Ludolf,
                                      Appellees

                From the 451st Judicial District Court, Kendall County, Texas
                                  Trial Court No. 20-274
                        Honorable Kirsten Cohoon, Judge Presiding


                                      ORDER

      The District Clerk’s Notification of Late Record is hereby NOTED. Time is extended to
March 19, 2021with no further extensions absent extenuating circumstances.




                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of March, 2021.

                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court